123 Mich. App. 600 (1983)
332 N.W.2d 626
PEOPLE
v.
TURNER
Docket No. 65123.
Michigan Court of Appeals.
Decided February 25, 1983.
Frank J. Kelley, Attorney General, Louis J. Caruso, Solicitor General, Paul L. Maloney, Prosecuting Attorney, and Angela Baryames, Assistant Prosecuting Attorney, for the people.
Timothy K. Dowling, for defendant on appeal.
Before: MacKENZIE, P.J., and R.B. BURNS and E.A. QUINNELL,[*] JJ.
PER CURIAM.
Defendant pled guilty to armed robbery, MCL 750.529; MSA 28.797. Defendant was sentenced to imprisonment for life and appeals by right.
Defendant first argues that life imprisonment for armed robbery is cruel and unusual punishment in violation of US Const, Am VIII and Const 1963, art 1, § 16. The dominant test controlling determination of cruel and unusual punishment under both constitutional provisions is whether the punishment is in excess of any that would be *602 suitable to fit the crime. People v Lorentzen, 387 Mich. 167, 176; 194 NW2d 827 (1972); People v Stewart (On Rehearing), 400 Mich. 540, 554; 256 NW2d 31 (1977). Armed robbery is a crime of violence which creates a serious risk of death or great bodily harm to the victims. In view of the violent nature of the crime, we cannot say that life imprisonment is a punishment in excess of any suitable to fit the crime or that it shocks the conscience of the Court.
In Lorentzen, supra, pp 176-177, the Court noted that the mandatory minimum sentence for sale of marijuana was disproportionately long when compared to the sentences for other crimes involving the sale of harmful substances or for various crimes of violence. Here, we note that sentences of life imprisonment are available for other crimes involving a level of violence or a potential for harm to others analogous to that involved in armed robbery. See MCL 750.83; MSA 28.278 (assault with intent to murder), MCL 750.89; MSA 28.284 (assault with intent to rob while armed), MCL 750.209; MSA 28.406 (placing explosives with intent to destroy and cause injury to another person), MCL 750.349; MSA 28.581 (kidnapping), MCL 750.349a; MSA 28.581(1) (taking of hostages by a prison inmate), MCL 750.422; MSA 28.664 (perjury in a trial for a capital crime), MCL 750.436; MSA 28.691 (poisoning food, drink, medicine, or wells), MCL 750.511; MSA 28.779 (attempt to wreck railroad train), MCL 750.516; MSA 28.784 (forcible detention of a railroad train), and MCL 750.520b; MSA 28.788(2) (first-degree criminal sexual conduct).
Defendant points out that the Lorentzen Court emphasized the need of short sentences to serve the goal of rehabilitation; however, this aspect of the test was stated as follows, Lorentzen, 180-181:
*603 "This test looks to a consideration of the modern policy factors underlying criminal penalties  rehabilitation of the individual offender, society's need to deter similar proscribed behavior in others, and the need to prevent the individual offender from causing further injury to society.
"Experts on penology and criminal corrections tend to be of the opinion that, except for extremely serious crimes or unusually disturbed persons, the goal of rehabilitating offenders with maximum effectiveness can best be reached by short sentences of less than five years' imprisonment." (Footnote omitted; emphasis added.)
In view of the extremely serious nature of the crime at issue here, we cannot say that the policy favoring rehabilitation should outweigh the policies favoring deterrence and the protection of society from the offender.
Defendant also complains of the failure of the sentencing judge to articulate on the record the factors considered in imposing sentence. Although the Court in People v Lee, 391 Mich. 618, 638; 218 NW2d 655 (1974), stated that such an explanation would be useful, no court has ever held such an explanation to be required. See People v Green, 113 Mich. App. 699, 707; 318 NW2d 547 (1982). Because defendant's sentence falls within the limits permitted by the statute, we must decline defendant's invitation to review the trial judge's exercise of his sentencing discretion. See People v Malkowski, 385 Mich. 244, 247-248; 188 NW2d 559 (1971), and People v Burton, 396 Mich. 238, 243; 240 NW2d 239 (1976).
Defendant also asks us to declare the effect of MCL 791.233b[1]; MSA 28.2303(2) (1978 Initiated Proposal B) on his sentence. No such issue was before the trial court or could have been raised before the trial court in this action, and our resolution *604 of such an issue would make no difference as to whether defendant's conviction and sentence is affirmed or reversed. Appellate courts do not issue abstract opinions of purely academic interest or reach out to anticipate and decide controversies which may arise in future litigation. Hughes v Detroit, 217 Mich. 567, 574; 187 N.W. 530 (1922); Sullivan v Michigan State Bd of Dentistry, 268 Mich. 427, 429-430; 256 N.W. 471 (1934); In re Phillips, 305 Mich. 636, 640; 9 NW2d 872 (1943); Detroit v Killingsworth, 48 Mich. App. 181, 183-184; 210 NW2d 249 (1973). The construction of MCL 791.233b[1]; MSA 28.2303(2) is a collateral matter having no bearing on the merits of defendant's appeal and we decline to issue an advisory opinion concerning it.
Affirmed.
NOTES
[*]  Circuit judge, sitting on the Court of Appeals by assignment.